                Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 1 of 14


      Sel                                      a   Civil   Case
                                                                                                                               -,!   'i
                                                                                                                    !l                    .. ''l
                                                                                                                                            't-A.
                                                      Uulrso Srerps DrsrnrcT Coukr,                                      ,

                                                                              tor   *e   {Qffe,ra./. D rcffifi:t             ff ,,       PE30
                                                                            District of   AtO aqf /a/n 4-,
                                                                                     Division
                                                                                                                     Cr1..." !'l'.!?HELcu

                                                                                )
                                                                                )
                                                                                          Case No.       21- I'S8 2
                                       ptatntiff(s)
(_Wite the full name of each plaintiffwho is
                                              fiting this complaint.
                                                                                )
                                                                                )                     sEuT,'wxG.5
If_the
       names olall the plaintiffs cannotfit in the space abive,                 )         JuryTrial: (ctteckone)   ffv"" n*o
please write "see attached" in the space and attach an additjonal               )
page with      the    full   list of names.)
                                                                                )
                                           -v-

    are #*""Ari kc
                                                                                )

tn,
 cAebc+ Cdgraen                                        o
                                                                                )
                                                                                )

     ,D"ffI,T                (tals-                                             )
                                                                                )
                                      Defendant(s)
(Write   the   full name of each defendant who is being sued_ If the            )
narnes of all     the defendants cannot f.t in the space abore, piease          )
write "see afiached" in lhe space and attach an additional page
with thefi.ll list of names.)                                                   )



                                                                  COMPLAINT FOR A CTVIL CASE

I.             The Parties to This Complaint
               A.             The Ptaiutiff(s)

                              Provide the information below for each plaintiff named. in the complaint. Attach additional pages
                              needed.
                                                                                                                                           if
                                         Name
                                         Sneet Address

                                         City and County                         "?o
                                         State and Zip Code
                                                                             bzb P-tza.- fA 7s7
                                         Telephone Number
                                                                            Ca$)                  --?877
                                         E-mail Address
                                                                                                                               a.   dw

               B.             The Defendant(s)

                              Provide the information below for each defendant named in the complaint, whether the defendant is an
                              individual, a governmertt agency, an organization, or a corporation. For an individual defendant,
                              include the person's job or title (f known). Attach additioual pages if ueeded.

TENDERED FOR FILING

                 IUL
                                                                                                         v'        q 0). o u Lfrt'ffUgj;uJ
                              Z0 ?my
                                                                                                              Process
 _ U.S. DISTRICT COURT                                                                                  x Dktd--
 tsastern Distrrct of Lourclana
         Deputy Cterk
                                                                                                       -CtRmDeP
                                                                                                       -Doc.No.
        Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 2 of 14


hoSel                   a   Civil Cme


            Defendaut No. I

                   Name
                   Job or Title ftf loown)
                                                       &w
                   Street Address

                   Cify and County
                                                       &&_i:)
                   State and Zip Code

                   Telephone Number
                                                        u   20   {J:_ _
                   E-mail Address       (if known)



            psfsndqnt   NJe.   2,


                   Name
                   Job or Title (if lotown)
                                                       ClJs,     n     C,,r,,n"^   o


                   Street Address                                q.!
                   City and County
                   State and Zip Code

                   Telephone Number
                   E-mail Address       (rJ   known)



           DefendantNo.3
                   Name
                   Job or Title (f lotown)

                   Street Address                      6Zile bi;-6*
                   City and County
                   State and Zip Code
                   Telephone Number
                   E-mail Address (if totown)


           Defendant No. 4
                   Name
                   Job or Title (if bown)

                   Street Address

                   City and County
                   State and Zip Code

                   Telephone Number
                   E-mail Address 0f totown)




                                                                                       Pagc 2   of   5
           Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 3 of 14


PmSe I (Rev. 1216) Complaint for     a   Civil   Case


I        Basis for Jurisdiction

         Federal courts are courts of limitedjurisdiction (limited power).
                                                                              Generally, only two types of cases can be
         heard in federal court: cases-involving a federal question and
                                                                          cases involvlng divenity;fcitizenship ofthe
         parties' Under 28 U's.c- $-       t a case arising und,er the United Srates Constitution
                                      131 '                                                        or federal laws or treaties
         is a federal question case.         2E U.S.C. E ir:2, a case in which a citizen of one State sues a citizen
                                     _Under
         another State or nation and the amount at stake is more than
                                                                                                                       of
                                                                         $75,000 is a diversity of citizenship case. In a
         diversiry of citizenship case, no defendant may be a citizenof the
                                                                              same State as any plaintiff.

         What   is    thgrly'asis   for federal court jurisdict ior.?              @heck   alt that appty)

                [-![feOerat         question                                   I    oiversity of citizenship


         Fill out the paragraphs in this section that apply to this                         case.

         A.          If   the Basis for Jurisdiction Is a Federal euestion

                     List the specific federal statutes, federal heaties, and/or provisions of the United States
                                                                                                                 Constitution that
                     are at issue in this case.




                          14 ,s/"1 31:44 ' 3)',J81, ?
         B.          If the Basis for Jurisdiction Is Diversity of Citizenship

                     l.        The Plaintiff(s)

                               a.                If   the plaintiff is an     individual,/
                                                 Theplaiiltff, 1nane1           , Cl,r/S.o                   &rrrn*u         , is a citizen   of the
                                                 stateof      lnanel           /575 r;;-;-

                               b.                If   the   plaintiffis   a corporation
                                                 Theplarniff"        1nane1                           oJ ,Un     q           , is incorporated
                                                 under the laws of the State of 1nani1                  /_9 t-tSc a^(
                                                 and has its principal place of business in the State of
                                                                                                                  1name1




                               (If more than one plaintiff is named in the complaint, attach an additional page providing
                                                                                                                          the
                               same information  for each additional plaintiff.)
                     ')        The Defendant(s)

                               a.                If   the defendant is an individuat

                                                 The defendan\ (nane)                                                                         of
                                                                                                                             , is a citizen
                                                 the State of     (name)
                                                                                                                           Or is a citizen    of
                                                 (foreign narion)



                                                                                                                                          Page 3   of   5
         Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 4 of 14


ho         t2/          for a Civil




                        b.            Ifthe defend"nt is a corporation
                                      The defendant,   (name)
                                                                                                                 IS   mcorporated under
                                                                                                             '
                                      the raws of the State of   a. "l                                                      , and has its
                                      principal place of business in the State of
                                                                                    fuame)
                                      Or is incorporated under the laws of (oretgn    nation)
                                      and has its principal place of busin ess in (name)


                        (If more than one defenda_nt is named in the complairrt, attach
                                                                                        an additional page providing the
                        same information for each additional defendant.)

                 J      The Arnount in Controversy

                        The arnount in controversy-the amount the plaintiff claims the defendant
                                                                                                 owes or the amount at
                        stake-is 1a61s than $75,000, not counting interest and costs ofcourt,
                                                                                                        because @tptain)i




                          Q*nzL. #^*, fJqua
III.   Statement of Claim

       Write a short and plain stalsr.nt of the claim. Do not make legal arguments.
                                                                                     State as             briefly     as possible the
       facts. showing that each plaintiff is entitled to the damage, o, o[r",
                                                                              reiief         sought. State how          Lteoaaot
                                                                                                                      *as
       involved and what gasfi dgfsndent did that caused the plaintiffharm or violated
                                                                                        the plaintiffs"u"t
                                                                                                       rights, includiug
       the dates and places of that involvemeat or conduct. If more than one
                                                                              claim is asserted, .rr-u"r-*"i claim and
       write a short and plain statement of each claim in a separate paragraph. Attach
                                                                                       additional            pages if needed.




         /g*L 4*/p*4{ -Gt                                                                                    Z,
IV.    Relief

       State briefly and precisely what damages or other relief the plaintiff asls
                                                                                   the court to order. Do not make legal
       arguments' lnclude any basis for claiming that the wrougs alleged are continuing
                                                                                             at the present time. Include
       the amounts of any actual damages claimed for the acts ategea ana the
                                                                                 basis for these amounts. Iuclude any
       punitive or exemplary damages ctaimed the amounts, and tf,e reasons you claim you
                                                                                                 are entitled to actual or
       punitive money damages.




                                                                                                                                Page 4   of   5
            Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 5 of 14


Pro Se 1 (Rev. 12116) Complaint for a Civil Case




                   *'             O-,p(*;*l'
v         Certilication and Closing

          Under Federal Rule of civil Pr.ocedure 11, by sigrring b,elow, I certi$
                                                                                       to the best of my knowledge, information,
          and belief that this complaint: (1).is not being priseuted for
                                                                          an improper pulpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation;
                                                                              tZj is iupporied by existing law or by a
          nonfrivolous argument for extending, modifying, or revJrsing .iirtlng
                                                                                        law; (3) tnl ractuat-contentions have
          evidentiary support or, if specifically so identified, will likelf have
                                                                                   ev"iaeotiary support after a reasonable
          opportunity for further investigation or discovery; and (a) the complaint
                                                                                          otherwisi complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's office with any changes to my address where case-related
                                                                                                               papers may be
                     served. I understand tbat my failure to keep a cwrent address on file with the
                                                                                                    Clerk,s Offrce  may result
                     in the dismissal of my case.


                     Date of signing
                                                      "trq
                     Sigpature of Plaintiff
                     Prinrcd Name of Plaintiff


          B,         For Attorneys

                     Date of signing:


                     Signature of Attomey
                     Printed Name of Auomey
                    BarNumber
                    Name of Law Firm
                     Street Address

                     State and Zip Code

                    Telephone Number

                    E-mail Address




                                                                                                                       Page 5   of   5
      Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 6 of 14



 Erin Carter



           Plaintiff,

 v



 Brener & Kraus Law, LLC, a limited liability corporation
                                                           in the state of Louisiana; chelsea cusimano,
 individually and in her official capacity as attorney;
                                                        Douglas Kraus, individually and in his official capacity
 as   attorney

           Defendants,




                                     COMPTAINT wlTH JURYTRIAL DEMAND

         Now rNTo couRT, through undersigned counser, comes
                                                                     Erin carter (hereinafter,
"Plaintiff' or "Ms. carte/'), an individuar of the age of majority,
                                                                    domicired in the state of
Louisiana, Parish of Tangipahoa, who respectfuily
                                                  represents as foilows:



1'        This Court has original subject matter jurisdiction of
                                                                 this action pursuant to LA Rev Stat $

37:212'et    seQ., S 37:273   et seq., for the reason that this action arises under the laws
                                                                                             of the United
States, and specifically, attorneys and practice of law


2.        Plaintiff is a citizen of the state of Louisiana, and is
                                                                   domiciled in and a resident of

Tangipahoa, Louisia na.


3'        Defendants, Brener & Kraus is a limited liability corporation
                                                                        of the state of Louisiana, chelsea

cusimano, attorney, isan individual of the age of majority,
                                                            upon information and belief residentof

orleans Parish, individually and in her official capacity as attorney
                                                                      for Brener & Kraus Law, LLC., and

Douglas Kraus, attorney, is an individual of the age of
                                                        majority, upon information and belief resident of

orleans Parish, individually and in his official capacity as attorney
                                                                      for Brener & Kraus Law,       LLC.
      Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 7 of 14




                                                               FACTS


 4'        Erin carter was employed by the st. Tammany
                                                       Parish school Board as a Mathematics
                                                                                            teacher.
 During her employment, Erin was subjected
                                           to race discrimination, hostile work environments,

 harassment' retaliation, and other less favorable
                                                   actions including but not limited to the
                                                                                            execution of
 her employment which violated her rights.
                                           Those rights include, but are not limited
                                                                                     to established
 constitutional rights, federal and state laws, as well
                                                                  as   district, board, and federation policies

 establishing the terms and agreement of Erin's
                                                employment. Erin's employment was terminated
                                                                                             on July
 5,2077.


 5'      After   Erin',s   termination, a complaint was filed with the EEoc
                                                                            in November 2017, andwith the
 DoL in April 2018' Erin subsequently contacted
                                                Douglas Kraus to represent her on March g,
                                                                                           201g,
 regarding these matters' A contingency fee of
                                               33 t/3Yowas mentioned, but a contingency fee contract

was not presented.


6'       During the second meetin8, Attorney Kraus introduced
                                                              chelsea cusimano as she entered the

meeting'   Kraus informed Plaintiff that chelsea would
                                                       be the individual whom she would speak with

regarding the case going fonrtrard. still no contract
                                                      was presented nor mentioned at this meeting.


                                             Timeline of Events 2019
                                           March - includes but not limlted to

March 12, 2019, Plaintiff emails Defendants inquiring
                                                      about process for a FolA request to DoL.
March 12, 2019, Plaintiff informed Defendants Federation
                                                           did not represent her at hearing with the st
                Tammany parish School Board
March 25, 2019, Defendant Kraus states he wourd rook
                                                       at things in detair this week.


                                           April   _   includes but not limited to

April 3, 2019, Plaintiff shares concern regarding time
                                                       and case.
April 3,2019, Defendant Kraus informs Plaintiff she does
                                                           not need                  to do anything related to EEoc
April22,201g, Defendants shares with draft of compraint
                                                           with praintiff
4pri122,2019, Defendant Kraus calls plaintiff to discuss
                                                         complaint
April 23, 2019, Defendants fited FMLA Complaint
   Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 8 of 14




                                        May - lncludes but not limited to

May 23, 2019, Plaintiff emairs after a month and no communication
May 23, 2019, Defendants inform Plaintiff of St. Tammany parish
                                                                school Board et al. answer received on
              May 20,2O\9


                                        June - lncludes but not llmited   to
June 3, 2019, Plaintiff email to Defendants to meet and pick
                                                             up documents surrendered during initial
              meeting.
June 5, 20L9, Meeting.
June 10, 2019, Plaintiff email informing Defendants of Right to
                                                                sue letter received from EEoC.



                                        July'- includes but not llmited   to
July 1, 2019, Defendant Kraus email informing Plaintiff of Scheduling Conference
                                                                                  held on June 28, 2019
July 1, 2019, Defendant Kraus informs Plaintiff Defendant Cusimano will get
                                                                             to work on amended
              complaint to add Title Vll as soon as she has a chance.
July 1, 2019, Plaintiff reply asking Defendants to please give case the time
                                                                             and attention required.
July 16, 2019, Defendant email plaintiff amended complaint
July 18, 2019, Plaintiff reply with revisions to amended complaint
July 23, 2019, Defendant cusimano states Plaintiff s additions requested to amended
                                                                                    complaint had
               already been filed.


                                      August - includes but not llmited    to
August 2L,20t9, Plaintiff email Defendants regarding final submission after nearly a month and
                                                                                                no
                communication
August 2!,2OL9, Defendants reply stating attorney is preparing for summary judgment
                                                                                       trial. Will be in
                  touch Friday.


                                         Timeline of Events 2020
                                      March - includes but not limited to

March 4, 2020, Plaintiff emails Defendants, as there was no communication since August 2019,
               regarding pre-trial and concern for deadline dates passed
March 4, 2020, Defendants reply informing Plaintiff of St. Tammany parish School Board et al.
                                                                                              attorney,s
               health matter causing a delay in litigation.
March 5, 2020, Plaintiff email Defendants making it clear help is needed as the school system
                                                                                              had
               begun targeting plaintiff s child ren
March 5, 2020, Defendants responded back stating we will discuss FOIA and tatk next week
March 17, 2020, Defendants inform Plaintiff they will be looking at documents this week
March 23, 2020, Defendants email 18 days later to discuss documents. Requesting information
                previously provided and given
    Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 9 of 14



 March 23' 2020' Plaintiff reply back resulting
                                                in a series of exchanges not helpful nor positive.
 March 24, 2020, Defendants email ,,phone
                                              Conference Request,,
 March 25, 2020, phone conference scheduled
 March 26, 2020, phone conference held _
                                            less than an hour
 March 26, 2020, Defendants email after phone
                                                   conference ,,Documents produced by Defense.,,
                 Documents provided to plaintiff. Sent via
                                                               mail on jump drive


                                           April   _   includes but not limited to

 Aprir 1, 2020, Defendants inform praintiff physicar
                                                     office crosed due to covid_1g exposure
 April 13, 2020, Defendants emair praintiff to
                                               confirm receipt of jump drive, stating ,,Not much
                                                                                                 is
                 happening right now."
 April 27 2020' Defendant cusimano email
          '                                   concerning receipt of drive and no communication
                 plaintiff regarding receipt.                                                    from



                                          May - includes but not llmited to

 May 22,2020, phone Conference cancelled by plaintiff,
                                                          Carter.
 May 22' 2020' Plaintiff exchange a series of emails
                                                     with Defendants.                 Attorney requesting documents
              previousry given. Stating we are behind
                                                      in our submission of answers
May 22,2020, Plaintiff asked what was needed. plaintiff
                                                         also asked about a contract.
May 22' 2020, Plaintiff email Defendants with documents
                                                          attached responding to documents produced
              by defense
May 22,2020, Defendants email Plaintiff regarding phone
                                                         conference to be scheduled June 1, 2020
May27,2020, Defendant cusimano reply after inquiry about
                                                            contract stating, ,,1 am working on getting a
             new contract together, as well as having Tracy sending you
                                                                         the second scheduling order.,,
                                          June - includes but not limited     to
June 1,2020, Phone conference request by attorney
June 1, 2020, Office visit request instead by Carter
June 1, 2020, Defendants reply informing Plaintiff they
                                                                   are working on a brief this week, can do
                 Wednesday
June 3, 2020, Meeting in office held
June 3, 2020, Phone conference scheduled for next Tuesday,
                                                           3/9 and in the office meeting Friday, 3/12
June 9,2020, Attorney response to questions about interrogatories
                                                                                     and RFp
June 10   -   !l,2o2o,lnterrogatories answered along with answers to initial question
                                                                                      about contract
June 12   -  76,2o2o, Plaintiff and Defendants continue work on casg
                                                                       but nothing completed
June   15, 2020, Defendant emair praintiff about summer intern
                                                                 assistance
June   17, 2020, Defendant Kraus email Plaintiff regarding
                                                           signature for DoL release authorization for
                 FOIA request
June   t7 ,2020, Plaintiff emails everyone thanking them for good
                                                             a       day of work on case.
June   L7,2020, Defendants email Plaintiff about executed contract,
                                                                      stating, ..Email if I have further
                  questions.,,
June18,2020,Defendantcusimanoemail Plaintiffinformingplaintiffofsentcontract.
                                                                              Defendant
        Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 10 of 14



                   cusimano also states, "we cannot do anymore
                                                               work or produce these documents on
                   your behalf without the signed agreement.,,
June 18, 2020, plaintiffemairs Defendants questions
                                                     regarding contract
June 18' 2020' Defendants informs Plaintiff,
                                             carter,"lfyou do not want to sign the contract that          is   your
                prerogative. We will no longer be representing you.,,
June 22,2020, Email from attorney ,'happy
                                            to work with you,,
July 20, 2020, Defendants withdrawal



7   '      The actions and inactions by the Defendants
                                                       displayed a lack of professional and violations of

the Rules of conduct. Defendants were negligent in their
                                                         handling of plaintiff, the Attorney
                                                                                                   -   Client
relationship, as well as communicating to and addressing
                                                         Plaintiff questions and requests. The duty,

once the attorney-client relationship is established, are
                                                          numerous. These duties are owed to the client

by the lawyer, which, arnong others, are to use utmost good
                                                            faith in dealings with the client, to maintain

the confidences of the client, and to use reasonable care in rendering professional
                                                                                    servicesto the client.

Such a contract may be either express or it may be implied
                                                           from the actions of the parties.

8'         Plaintiff complains that Defendant breached an obligation owed by terminating
                                                                                         their
representation of her, knowing that he would be unable to persuade
                                                                   another attorney to take her

claims at this point in litigation during Covid, and thereby forcing plaintiff
                                                                               to litigate her claims herself,

although she was not competent to do so, without knowledge about how
                                                                     to enforce her rights under

the law.


9'         Plaintiff contends Defendants failure to do their job has yielded disastrous consequences,

violating Plaintiffs trust in a way that caused more pain and loss of a case hat should
                                                                                        have been won

and desperately needed to be won.


10'        Plaintiffs failure to know the law, incompetence in completing and filing paperwork,
                                                                                                inadequate

discovery, incomplete pleadings, and a bare bone case left by Defendants without
                                                                                 any evidence or

exhibits caused great harm and damage along with other damages resulting there from
                                                                                    currengy and
   Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 11 of 14



 beyond   Level of angst, stress, increased as weil as plaintiff
                                                                 s current condition and comorbid

symptoms.


Lawye/s failure to do his or her job can have disastrous
                                                         consequences, and there,s nothing quite as bad

as having your trust violated in a way that causes you
                                                           to lose a case that you should have won and
desperately needed to win.


Defendants breach of contract and standard of care by
                                                      disengaging abruptly, terminating representation

prior to conclusion of suit, requiring plaintiff,
                                                  carter to continue pro se.




                                                     Count   I


                                Violations of Rules of professional Conduct

                                                   Neglieence




Defendants acted knowingly and intentionally, poorly managing prior legal
                                                                          obligations and that due to

Plaintiff, caused actual harm to carter in that it delayed the trial proceedings for
                                                                                     several months, which

litigation was then impacted by covid-19. Defendant's did not communicate well with plaintiff,
                                                                                               consider

Plaintiffs complaints nor address them    as   asked. Defendants did not provide plaintiff with files upon

request, despite being informed files would be given to successor counsel. Defendants
                                                                                      failed to include

all state claims, and additional claims and counts in the federal court complaint
                                                                                  and amended complaint,

despite multiple requests for such counts, violations, and additional defendants are
                                                                                     added.
   Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 12 of 14




                                                   Count ll




                                                  Negligence


        Defendants disobeyed Plaintiffs lawful instructions by taking
                                                                      an action when not instructed by

the client to do so, by delaying or failing to handle a matter entrusted
                                                                         to the attorney's ordinary care by

the client, or not using an attorney's ordinary care in preparing,
                                                                   managing, and presenting litigation that

affects the client's interests. Not acting as a reasonable prudent attorney.


        Upon terminating representation, Defendants claims establishing reason
                                                                               for disengagement was

written in the light most favorable to defendants. Disengagement did not occur
                                                                               at a natural point,

rather abruptly and during the covid-1g pandemic. Defendants did not inform plaintiff
                                                                                      of uncompleted

activities and recited only one important deadline   -   expert witness list.


        As a    result Carter v. St. Tammany Parish School board, et   al. was dismissed with prejudice on

March 29,2O2Land is currently proceeding through the appellate process. While the fullextent
                                                                                             of
damages and loss arising from this complaint/claim may not be fully known at this time,
                                                                                        the action is

subject to limitation and thus submitted to secure the claims arising from the attorney's wrongful
                                                                                                   acts

or omrsslons.


        Plaintiff submits that as a result of Defendants' blatant willful act and/or act of wanton disregard

in the attorney-client relationship, managing Plaintiffs case, for each and/or all of the reasons
                                                                                                  set forth

in Counts I and ll hereinabove, Defendants are liable to Plaintiff for all damages she sustained which
                                                                                                       are

recoverable under liability for malpractice, including her emotional distress, anxiety, worry, increase

mental and physically deterioration, monetary losses, an equal amount in liquidated damages, interest

on all sums due, punitive damages, and attorney fees. Plaintiff desires         a   jury trial for her claims arising

out of the actions of Defendants.
   Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 13 of 14



        WHEREFoRE, premises considered, Plaintiff, Erin carter, prays
                                                                      that this matter be set for trial,

and for jury trial against Defendants, and that a there be judgment
                                                                    herein in her favor and against

Defendants, individually and in their official capacity as Attorney, awarding plaintiff
                                                                                        compensation for

emotional distress and anxiety, liquidated/punitive damages, attorney
                                                                      fees, interest on all sums due,

costs, and all such other legal and equitable relief to which she may
                                                                      be entitled




        Date: July 20,2O2O                                                      ly Su




                                                                  Erin Carter


                                                                  220 S. Calvin Ave.

                                                                  Gonzales, LA 70737

                                                                  (22sl' 4sO-2877
               Case 2:21-cv-01382-EEF-MBN Document 1 Filed 07/20/21 Page 14 of 14


LAEDdb ProSeDocs

From:                                Mr. Carter <erinincluded@gmail.com>
Sent:                                Wednesday, )uly 21,2021 12:28 AM
IO:                                  LAEDdb_ProSeDocs
Subiect:                             Pro Se Complaint document for Civil Complaint   - Pages
Attachments:                         sca n _202 1 07 2 1 0 52408.p   df


CAUTION - EIffiERNAL:


The complaint cover pages scanned multiple pages omitting pages 4 and 5 of the courts pro se complaint forms for civil
complaint. Here are the entire 5 pages.

Thanks,
Erin
225-450-2877
CeUflON - EXTERNAL EMAIL: This emailoriginded outside the Judiciary. Exercise caution when opening
attachrnents or clickiilg on links




                                                                          1
